Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 1 of 16 PageID 84




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CARMEN I. VEGA,

                    Plaintiff,

v.                                                  Case No: 6:20-cv-2186-WWB-EJK

DCM SERVICES, LLC,

                    Defendant.


                 CASE MANAGEMENT AND SCHEDULING ORDER

                                  PLEASE TAKE NOTE
 All parties must thoroughly review the contents of this Order, which shall govern all
 proceedings in this action, unless subsequently modified by written order for good cause
 shown.

      Having considered the Case Management Report prepared by the parties, see

Fed. R. Civ. P. 26(f) and Local Rule 3.02(a), the Court enters this Case Management and

Scheduling Order:

 Mandatory Initial Disclosures                                       February 22, 2021

 Certificate of Interested Persons and Corporate                             Completed
 Disclosure Statement
 Motions to Add Parties or to Amend Pleadings                           March 19, 2021

 Disclosure of Expert Reports
                                                  Plaintiff:               April 5, 2022
                                                Defendant:                  May 5, 2022
 Discovery Deadline                                                        June 3, 2022

 Dispositive Motions, and Daubert Motions                                   July 5, 2022

 All Other Motions Including Motions In Limine                          October 5, 2022
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 2 of 16 PageID 85




 Meeting In Person to Prepare Joint Final Pretrial                       October 28, 2022
 Statement
 Joint Final Pretrial Statement , (including a Single Set               November 7, 2022
 of Jointly-Proposed Jury Instructions and Verdict
 Form Voir Dire Questions, Witness Lists, Exhibit Lists
 on an Approved Form), Trial Briefs
 Final Pretrial Conference
                                                     Date:                    Upon Notice
                                                     Time:
                                                   Judge:        Judge Wendy W. Berger
                                                                         Courtroom 3B
 Trial Status Conference
                                                        Date:         November 8, 2022
                                                        Time:                 10:00 AM
                                                       Judge     Judge Wendy W. Berger
                                                                         Courtroom 3B
 Trial Term Begins                                                    December 5, 2022
                                                                           At 9:00 a.m.
 Estimated Length of Trial                                                      3 days

 Jury/Non-Jury                                                                         Jury

 Mediation
                                                   Deadline:              June 17, 2022
                                                   Mediator:               Peter J. Grilli
                                                   Address:             Grilli Mediation
                                                                 3001 West Azeele Street
                                                                       Tampa, FL 33609

                                                 Telephone:                  813-874-1002

 Designated Lead Counsel                    Attorney Name:            Alexander J. Taylor
 Pursuant to Local Rule 4.03(c)

 Lead Counsel Telephone Number Telephone Number:                             630-575-8181


      The purpose of this Order is to discourage wasteful pretrial activities, and to secure

the just, speedy, and inexpensive determination of the action. See Fed. R. Civ. P. 1. This

Order controls the subsequent course of this proceeding. Fed. R. Civ. P. 16(b), (e).

Counsel and all parties (both represented and pro se) shall comply with this Order, with

the Federal Rules of Civil Procedure, with the Local Rules of the United States District
                                           -2-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 3 of 16 PageID 86




Court for the Middle District of Florida, and with the Administrative Procedures for Case

Management/Electronic Case Filing. A copy of the Local Rules and Administrative

Procedures may be viewed at http://www.flmd.uscourts.gov. Counsel shall also comply

with the Ideals and Goals of Professionalism adopted by the Board of Governors of the

Florida Bar on May 16, 1990 available at www.floridabar.org (Professional Practice -

Henry Latimer Center for Professionalism).1

I.       DISCOVERY

       A.      Certificate of Interested Persons and Corporate Disclosure Statement
- This Court has previously ordered each party, governmental party, intervenor, non-party
movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and
Corporate Disclosure Statement using a mandatory form. No party may seek discovery
from any source before filing and serving a Certificate of Interested Persons and
Corporate Disclosure Statement. A motion, memorandum, response, or other paper—
including emergency motion—may be denied or stricken unless the filing party has
previously filed and served a Certificate of Interested Persons and Corporate Disclosure
Statement. Any party who has not already filed and served the required certificate shall
do so within the time required by this order, or sanctions will be imposed.

       B.    Discovery Not Filed - The parties shall not file discovery materials with the
Clerk except as provided by the Federal Rules of Civil Procedure or Local Rules. The
Court encourages the exchange of discovery requests by e-mail or other electronic
means.

       C.     Limits on Discovery - Absent leave of Court, the parties may take no more
than ten depositions per side (not per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P.
31(a)(2)(A). Absent leave of Court, the parties may serve no more than twenty-five
interrogatories, including sub-parts. Fed. R. Civ. P. 33(a). Absent leave of the Court or
stipulation by the parties, each deposition is limited to one day of seven hours. Fed. R.
Civ. P. 30(d)(2). The parties may agree by stipulation on other limits on discovery within
the context of the limits and deadlines established by this Case Management and
Scheduling Order, but the parties may not alter the terms of this Order without leave of
Court. See, e.g., Fed. R. Civ. P. 29.

       D.     Discovery Deadline - Each party shall timely serve discovery requests so
that the Rules allow for a response prior to the discovery deadline. The Court may deny
as untimely all motions to compel filed after the discovery deadline.


     1
     See also procedures for the presiding district judge found under Judicial Information
at www.flmd.uscourts.gov
                                           -3-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 4 of 16 PageID 87




       E.      Disclosure of Expert Testimony - On or before the date set forth in the
above table for the disclosure of expert reports, the party shall fully comply with Federal
Rule of Civil Procedure 26(a)(2) and 26(e). Expert testimony on direct examination at trial
will be limited to the opinions, bases, reasons, data, and other information disclosed in
the written expert report disclosed pursuant to this Order. Failure to disclose such
information may result in the exclusion of all or part of the testimony of the expert witness.

       F.     Confidentiality Agreements - The parties may reach their own agreement
regarding the designation of materials as “confidential.” There is no need for the Court to
endorse the confidentiality agreement. The Court discourages unnecessary stipulated
motions for a protective order. The Court will enforce stipulated and signed confidentiality
agreements. Each confidentiality agreement or order shall provide, or shall be deemed to
provide, that “no party shall file a document under seal without first having obtained an
order granting leave to file under seal on a showing of particularized need.” See also
“Motions to File Under Seal” below.

 II.   MOTIONS

        A.      Certificate of Good Faith Confidence - Before filing any motion in a civil
case, the moving party shall confer with the opposing party in a good faith effort to resolve
the issues raised by the motion, and shall file with the motion a statement certifying that
the moving party has conferred with the opposing party, and that the parties have been
unable to agree on the resolution of the motion. Local Rule 3.01(g). A certification to the
effect that opposing counsel was unavailable for a conference before filing a motion is
insufficient to satisfy the parties’ obligation to confer. See Local Rule 3.01(g). No
certificate is required in a motion for injunctive relief, for judgment on the pleadings, for
summary judgment, or to certify a class. Local Rule 3.01(g).

        The term “counsel” in Rule 3.01(g) includes pro se parties acting as their own
counsel, thus requiring movants to confer with pro se parties and requiring pro se movants
to file Rule 3.01(g) certificates. The term “confer” in Rule 3.01(g) requires a substantive
conversation in person or by telephone in a good faith effort to resolve the motion without
court action and does not envision an exchange of ultimatums by fax, letter, e-mail, or
text messaging. Counsel who merely “attempt” to confer have not “conferred.” Counsel
must respond promptly to inquiries and communications from opposing counsel. Board
of Governors of the Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed
of Professionalism ¶ 8 (adopted May 16, 1990), available at www.floridabar.org
(Professional Practice - Henry Latimer Center for Professionalism). The Court will deny
motions that fail to include an appropriate, complete Rule 3.01(g) certificate.

       B.     Extension of Deadlines

     The parties may not extend deadlines established in this Case Management and
Scheduling Order without the approval of the Court.

             1.     Dispositive Motions Deadline and Trial Not Extended - Motions
to extend the dispositive motions deadline or to continue the trial are generally denied.

                                             -4-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 5 of 16 PageID 88




The Court will grant an exception only when necessary to prevent manifest injustice. A
motion for a continuance of the trial is subject to denial if it fails to comply with Local Rule
3.08. The Court cannot extend a dispositive motion deadline to the eve of trial. In light of
the district court’s heavy felony trial calendar, at least 3 1/2 months are required before
trial to receive memoranda in opposition to a motion for summary judgment, and to
research and resolve the dispositive motion sufficiently in advance of trial.

               2.     Extensions of Other Deadlines Disfavored - Motions for an
extension of other deadlines established in this order, including motions for an extension
of the discovery period, are disfavored. The deadline will not be extended absent a
showing of good cause. Fed. R. Civ. P. 16(b). Failure to complete discovery within the
time established by this Order shall not constitute cause for continuance. A motion to
extend an established deadline normally will be denied if the motion fails to recite that: 1)
the motion is joint or unopposed; 2) the additional discovery is necessary for specified
reasons; 3) all parties agree that the extension will not affect the dispositive motions
deadline and trial date; 4) all parties agree that any discovery conducted after the
dispositive motions date established in this Order will not be available for summary
judgment purposes; and 5) no party will use the granting of the extension in support of a
motion to extend another date or deadline. The filing of a motion for extension of time
does not toll the time for compliance with deadlines established by Rule or Order.

        C.    Motions to File Under Seal - Whether documents filed in a case may be
filed under seal is a separate issue from whether the parties may agree that produced
documents are confidential. Motions to file under seal are disfavored, and such motions
will be denied unless they comply with Local Rule 1.11.

         D.     Memoranda in Opposition - Each party opposing any written motion, shall
file, within the time specified in Local Rule 3.01(c), a legal memorandum with citation of
authorities in opposition to the relief requested. Local Rule 3.01(b). Where no
memorandum in opposition has been filed, the Court routinely grants the motion as
unopposed. Motions titled as “unopposed” or “agreed” normally come to the Court’s
attention prior to the deadline for response.

        E.     Emergency Motions - The Court may consider and determine emergency
motions at any time. Local Rule 3.01(e). Counsel should be aware that the designation
“emergency” may cause a judge to abandon other pending matters in order to
immediately address the “emergency.” The Court will sanction any counsel or party who
designates a motion as “emergency” under circumstances that are not a true emergency.
Id. It is not an emergency when counsel has delayed discovery until the end of the
discovery period or has not timely sought an extension of an impending deadline.
Promptly after filing an emergency motion, counsel shall place a telephone call to the
chambers of the presiding judge to notify the Court that an emergency motion has been
filed.

      F.     Page Limit - No party shall file a motion and supporting memorandum in
excess of twenty-five pages or a response in excess of twenty pages, inclusive of all parts,
except by permission of the Court. Local Rule 3.01(a), (b). A motion requesting leave to

                                             -5-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 6 of 16 PageID 89




file either a motion in excess of twenty-five pages, a response in excess of twenty pages,
or a reply or further memorandum may not exceed three pages, shall specify the length
of the proposed filing, and shall not include, as an attachment or otherwise, the proposed
motion, response, reply, or other paper. Rule 3.01(d). Motions for relief from page
limitations are disfavored and will not be granted without a specific showing of good
cause.

      G.      Motions for Summary Judgment

               1.     Required Materials - A motion for summary judgment shall specify
the material facts as to which the moving party contends there is no genuine issue for
trial, and shall be accompanied by a memorandum of law, affidavits and other evidence
in the form required by Federal Rule of Civil Procedure 56. The motion for summary
judgment and supporting memorandum of law shall be presented in a single document of
not more than twenty-five pages. Local Rule 3.01(a). Each party opposing a motion for
summary judgment shall serve, within thirty days after being served with such motion, a
legal memorandum with citation of authorities in opposition to the relief requested of not
more than twenty pages. The memorandum in opposition shall specify the material facts
as to which the opposing party contends there exists a genuine issue for trial and shall
be accompanied by affidavit(s) and other evidence in the form required by Federal Rule
of Civil Procedure 56. Both the movant and the party opposing summary judgment shall
provide pinpoint citations to the pages and lines of the record supporting each material
fact. General references to a deposition are inadequate. On or before the date on which
the memorandum in opposition is due, the parties may also file a stipulation of agreed
material facts signed by the movant and the parties opposing summary judgment
pursuant to Local Rule 3.05. Material facts set forth in the stipulation will be deemed
admitted for the purposes of the motion.

      The Court will accept a seven-page reply. The reply shall not be repetitive, make
an argument already given, or introduce a new argument. The reply shall be filed within
fourteen days after the response is served.

               2.     Under Advisement - The Court takes a motion for summary
judgment under advisement thirty days from the date it is served, unless the Court orders
a different date. Unless specifically ordered, the Court will not hold a hearing on the
motion. Failure to oppose any motion for summary judgment may result in the entry of a
judgment for the movant without further proceedings. See Milburn v. United States, 734
F.2d 762, 765 (11th Cir. 1984); see also Griffith v. Wainwright, 772 F.2d 822, 825 (11th
Cir. 1985) (per curiam); Fed. R. Civ. P. 56(e). All requirements in this Order apply to pro
se litigants as well as to parties represented by counsel.

       H.     Daubert Motions - Any party seeking a ruling on the admissibility of expert
opinions pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)
and Federal Rule of Evidence 702 shall file an appropriate motion on or before the date
established in the table above.



                                           -6-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 7 of 16 PageID 90




        I.     All Other Motions Including Motions In Limine - On or before the date
established in the above table, the parties shall file and serve all other motions including
motions in limine. Local Rule 3.01(g) applies, and the parties shall confer to define and
limit the issues in dispute.

 III.   JOINT FINAL PRETRIAL STATEMENT

       A.     Meeting In Person - On or before the date established in the above table,
lead trial counsel for all parties and any unrepresented parties shall meet together in
person pursuant to Local Rule 3.06 in a good faith effort to:

              1.     settle the case; the parties shall thoroughly and exhaustively discuss
settlement of the action before undertaking the extensive efforts needed to conduct final
preparation of the case for trial and to comply with the requirements of this Order;

               2.      stipulate to as many facts and issues as possible; in order to assist
the Court, the parties shall make an active and substantial effort to stipulate at length and
in detail as to agreed facts and law, and to limit, narrow, and simplify the issues of fact
and law that remain contested; as a rule, parties who have complied with this requirement
in good faith will file a Joint Final Pretrial Statement listing far more agreed facts and
principles of law than those that remain for determination at trial;

               3.       tag, mark, identify, examine, copy, and list all original trial exhibits
(including actual document exhibits) that any party will offer in evidence or otherwise
tender to any witness during trial, Local Rule 3.07; and prepare and exchange a final
exhibit list on the Clerk’s approved form (attached to this order) bearing a description
identifying each exhibit and sponsoring witness; it is anticipated that counsel will agree to
the admission of the bulk of the opposing parties’ exhibits without objection and shall
designate on the exhibit list the exhibits which the Court may admit without objection at
trial. Absent good cause, the Court will not receive in evidence over objection any
exhibits—including charts, diagrams, and demonstrative evidence—not presented to
opposing counsel or unrepresented parties for inspection and copying at the required
meeting or not listed in the joint final pretrial statement. Photographs of sensitive exhibits
(i.e., guns, drugs, valuables) and of non-documentary evidence, and reductions of
documentary exhibits larger than 8 ½” by 14” to be substituted for original exhibits after
conclusion of the trial must be presented to opposing counsel for examination at the
meeting to prepare the Joint Final Pretrial Statement. Objections to such photographs or
reductions of exhibits must be listed in the Joint Final Pretrial Statement. The parties are
advised that the design of certain courtrooms may preclude the use of large exhibits and
posters in a jury trial. The parties are directed to contact the trial judge’s courtroom deputy
clerk to discuss exhibits and equipment to be used during trial; and

             4.        exchange the names and addresses of all witnesses and state
whether they will likely be called.

        B.    The Joint Final Pretrial Statement



                                             -7-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 8 of 16 PageID 91




               1.     Form of Joint Final Pretrial Statement - On or before the date
established in the above table, the parties shall file a Joint Final Pretrial Statement that
strictly conforms to the requirements of Local Rule 3.06(b) and this Order. This case
must be fully ready for trial at the time that the Joint Final Pretrial Statement is due.
Lead trial counsel for all parties, or the parties themselves if unrepresented, shall sign the
Joint Final Pretrial Statement. The Court will strike pretrial statements that are unilateral,
incompletely executed, or otherwise incomplete. Inadequate stipulations of fact and law
will be stricken. Sanctions may be imposed for failure to comply, including the striking of
pleadings. At the conclusion of the final pretrial conference, all pleadings are deemed to
merge into the Joint Final Pretrial Statement, which will control the course of the trial.

              2.     Exhibit List - The exhibit list filed in compliance with Local Rules
3.07 must be on the Clerk’s approved form (attached to this order). Unlisted exhibits will
not be received into evidence at trial, except by order of the Court in the furtherance of
justice. The Joint Final Pretrial Statement must attach each party’s exhibit list on the
approved form, listing each specific objection (“all objections reserved” does not suffice)
to each numbered exhibit that remains after full discussion and stipulation. Objections not
made—or not made with specificity—are waived.

                3.    Witness List - On the witness list required by Local Rule 3.06(b), the
parties and counsel shall designate which witnesses will likely be called, and also
designate which witnesses may be called. Absent good cause, the Court will not permit,
over objection, testimony from unlisted witnesses at trial. This restriction does not apply
to true rebuttal witnesses (i.e., witnesses whose testimony could not reasonably have
been foreseen to be necessary). Records custodians may be listed but will not likely be
called at trial, except in the rare event that authenticity or foundation is contested. For
good cause shown in compelling circumstances, the Court may permit presentation of
testimony in open court by contemporaneous transmission from a different location. Fed.
R. Civ. P. 43(a).

                4.     Depositions - The Court encourages stipulations of fact to avoid
calling unnecessary witnesses. Where a stipulation will not suffice, the Court permits the
use of depositions. At the required meeting, counsel and unrepresented parties shall
agree upon and specify in writing in the Joint Final Pretrial Statement the pages and lines
of each deposition (except where used solely for impeachment) to be published to the
trier of fact. The parties shall include in the Joint Final Pretrial Statement a page-and-line
description of any testimony that remains in dispute after an active and substantial effort
at resolution, together with argument and authority for each party’s position. The parties
shall prepare for submission and consideration at the final pretrial conference or trial an
edited and marked copy (as to the portion offered by each party) of any deposition or
deposition excerpt which is to be offered in evidence.

               5.    Joint Jury Instructions, Verdict Form, Voir Dire Questions - In
cases to be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement
a single set of jointly-proposed jury instructions in order of presentation to the jury.
The Court prefers pattern jury instructions approved by the United States Court of
Appeals for the Eleventh Circuit. In the jointly-proposed jury instructions, the parties may

                                             -8-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 9 of 16 PageID 92




submit contested instructions. Any contested instruction(s) shall identify the name of the
requesting party and bear the citation of any applicable legal authority along with a
summary of the opposing party’s objection beneath the instruction(s) at issue. The
requesting party shall file any proposed instructions with the Clerk of Court and provide a
virus free courtesy copy to the Court via e-mail in Microsoft Word format. E-mails shall be
sent to the chambers e-mail address of the presiding judge, which can be found on
CM/ECF.

       The parties shall also file a proposed verdict form as an attachment to the Joint
Final Pretrial Statement and send a courtesy copy to the Court via e-mail as provided
above. The parties should be considerate of their jury, and therefore should submit short,
concise special verdict forms.

       The parties may include a single list of jointly-proposed questions for the Court to
ask the venire during voir dire as an attachment to the Joint Final Pretrial Statement.
Proposed voir dire questions shall be filed with the Clerk of Court and sent to the Court
via e-mail as provided above.

        C.     Coordination of Joint Final Pretrial Statement - All parties are
responsible for filing a Joint Final Pretrial Statement in full compliance with this Order.
Plaintiff’s counsel (or plaintiff if all parties are proceeding pro se) shall have the primary
responsibility to coordinate compliance with the sections of this order that require a
meeting of lead trial counsel and unrepresented parties in person and the filing of a Joint
Final Pretrial Statement and related material. See Local Rule 3.10 (relating to failure to
prosecute). If the plaintiff is proceeding pro se, defense counsel shall coordinate
compliance. If counsel is unable to coordinate such compliance, counsel shall timely
notify the Court by written motion or request for a status conference.

       D.     Trial Briefs and Other Materials

              1.      Trial Briefs - In the case of a non-jury trial, on or before the date
established above, each party shall file and serve a trial brief with proposed findings of
fact and conclusions of law. The parties may file a trial brief on or before the same date
in the case of a jury trial.

              2.     Exhibit Notebook - On the first day of a jury trial or non-jury trial, the
parties shall provide to the Court a bench notebook containing marked copies of all
exhibits. The parties may contact the courtroom deputy clerk for the trial judge to
determine whether this requirement may be waived.

IV.    MEDIATION

       A.      Purpose - To minimize costly pretrial procedures in a case that may be
equitably settled, and to secure the just, speedy, and inexpensive determination of this
action, all parties shall participate in good faith in mediation. See Fed. R. Civ. P. 1; Fed.
R. Civ. P. 16(a)(5). Parties who prefer mediation but have been designated for arbitration
may file and serve a joint motion seeking relief from arbitration.


                                             -9-
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 10 of 16 PageID 93




         B.    The Mediator - This Court prefers to appoint the certified and approved
 mediator, if any, chosen by the parties in their Case Management Report. If no such
 mediator has been chosen, the Court designates the default mediator listed in the above
 table pursuant to Local Rule 4.03. The mediator shall conduct the mediation conference
 in the conference room of the mediator’s law firm or office at a time and date selected by
 the mediator within the confines of this order.

        C.     Last Date to Mediate - The parties shall complete the mediation
 conference on or before the mediation date set forth earlier in the above table. Neither
 the mediator nor the parties have authority to continue the mediation conference
 beyond this date except on express order of the Court. In any complex case or case
 involving multiple parties, the mediator has the authority to conduct the mediation in a
 series of sessions and in groups of parties so that mediation is complete by the last date
 to mediate.

        D.     Mediator’s Authority - The mediator shall have all powers and authority to
 conduct a mediation and to settle this case as are described in Chapter Four of the Local
 Rules, except as limited by this Order. The mediation shall continue until adjourned
 by the mediator. In order to coordinate the mediation conference, the mediator may set
 an abbreviated scheduling conference prior to the scheduled mediation. At such time, the
 mediator may designate one or more coordinating attorneys who shall be responsible for
 conferring with the mediator regarding the mediation conference. If necessary, the
 coordinating attorney may coordinate the rescheduling of a mediation conference within
 the time allowed in this order.

        E.     General Rules Governing Mediation Conference

               1.    Case Summaries - Not less than two days prior to the mediation
 conference, each party shall deliver to the mediator a written summary of the facts and
 issues of the case.

               2.      Identification of Corporate Representative - As part of the written
 case summary, counsel for each corporate party shall state the name and general job
 description of the employee or agent who will attend and participate with full authority to
 settle on behalf of the corporate party.

                3.     Attendance Requirements and Sanctions - Each attorney acting
 as lead trial counsel, and each party (and in the case of a corporate party, a corporate
 representative) with full authority to settle, shall attend and participate in the mediation
 conference. In the case of an insurance company, the term “full authority to settle” means
 authority to settle for the full value of the claim or policy limit. The Court will impose
 sanctions upon lead counsel and parties who do not attend and participate in good faith
 in the mediation conference.

             4.     Authority to Declare Impasse - Participants shall be prepared to
 spend as much time as may be necessary to settle the case. No participant may force the



                                            - 10 -
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 11 of 16 PageID 94




 early conclusion of a mediation because of travel plans or other engagements. Only the
 mediator may declare an impasse or end the mediation.

               5.      Restrictions on Offers to Compromise - Evidence of an offer to
 compromise a claim is not admissible to prove liability for or invalidity of the claim or its
 amount. Fed. R. Evid. 408 (includes evidence of conduct or statements made in
 compromise negotiations). All discussion, representations and statements made at the
 mediation conference are privileged settlement negotiations. Except in a supplemental
 proceeding to enforce a settlement agreement or as otherwise directed by the Court,
 nothing related to the mediation conference shall be admitted on the record or at trial or
 be subject to discovery. Fed. R. Evid. 408; Local Rule 4.03. A communication between a
 party and a mediator during a private caucus is also confidential, unless the party tells the
 mediator that it is not.

        F.     Compensation of Mediators - Absent agreement of the parties and the
 mediator, mediators shall be compensated at a reasonable hourly rate agreed to by the
 parties or provided by order of the Court, absent agreement of the parties, after
 consideration of the amount in controversy, the nature of the dispute, the resources of the
 parties, the prevailing market rate for mediators in the applicable market, the skill and
 experience of the mediator, and other pertinent factors. Unless altered by order of the
 Court, the cost of the mediator's services shall be borne equally by the parties to the
 mediator conference.

        G.     Settlement and Report of Mediator - A settlement agreement reached
 between the parties shall be reduced to writing and signed by the parties and their
 attorneys in the presence of the mediator. Within seven days of the conclusion of the
 mediation conference, the mediator shall file and serve a written mediation report stating
 whether all required parties were present, whether the case settled, and whether the
 mediator was forced to declare an impasse. See Local Rule 4.03. The mediator may
 report any conduct of a party or counsel that falls short of a good faith effort to resolve
 the case by agreement or fails to comply with this Order.

 V.     FINAL PRETRIAL CONFERENCE AND TRIAL STATUS CONFERENCE

        A.      Trial Status Conference - Counsel should be prepared to discuss dates
 certain for trial, the Court will also set the final pretrial conference at this hearing. No
 substantive matters will be heard at this time.

         B.    Final Pretrial Conference - Since this case must be fully ready for trial at
 the time that the Joint Final Pretrial Statement is due, at the final pretrial conference, all
 counsel and parties must be prepared and authorized to accomplish the purposes set
 forth in Fed. R. Civ. P. 16 and Local Rule 3.06, including formulating and simplifying the
 issues; eliminating frivolous claims and defenses; admitting facts and documents to avoid
 unnecessary proof; stipulating to the authenticity of documents; obtaining advance rulings
 from the Court on the admissibility of evidence; settling the dispute; disposing of pending
 motions; establishing a reasonable limit on the time allowed for presenting evidence; and
 such other matters as may facilitate the just, speedy, and inexpensive disposition of the

                                             - 11 -
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 12 of 16 PageID 95




 action. See Fed. R. Civ. P. 16(c)–(d). Lead trial counsel for each party, together with
 any unrepresented party, must attend the final pretrial conference in person unless
 previously excused by the Court.

  VI.    SANCTIONS - The Court will impose sanctions on any party or attorney: 1) who
 fails to attend and to participate actively in the meeting to prepare the Joint Pretrial
 Statement, or who refuses to sign and file the agreed document; 2) who fails to attend the
 Final Pretrial Conference, or who is substantially unprepared to participate; 3) who fails
 to attend the mediation and actively participate in good faith, or who attends the mediation
 without full authority to negotiate a settlement, or who is substantially unprepared to
 participate in the mediation; or 4) who otherwise fails to comply with this Order. Sanctions
 may include but are not limited to an award of reasonable attorney’s fees and costs, the
 striking of pleadings, the entry of default, the dismissal of the case, and a finding of
 contempt of court. See Fed. R. Civ. P. 16(f) and 37; Local Rule 4.03(e); 28 U.S.C. § 1927.

 VII.   TRIAL

        A.      Trial Before District Judge - A case scheduled for trial before a United
 States District Judge normally will be called for trial on the first day of the trial term
 indicated in the above table, or as soon after that date as is possible in light of the Court’s
 felony and civil trial calendar.2 Cases not reached for trial in the month scheduled will be
 carried over to the following month on a trailing trial calendar, and issued subpoenas will
 continue in force. Counsel, parties, and witnesses shall be available on twenty-four hours’
 notice for trial after the beginning of the trial term. A different District Judge or visiting
 judge may try the case. The case may be set for trial in the Orlando Division, Tampa
 Division, Fort Myers Division, Ocala Division, or Jacksonville Division of the Court. Absent
 a showing of good cause, any party whose turn it is to provide evidence will be deemed
 to have rested if, during the hours designated for trial, the party has no further evidence
 or witnesses available.

         B.     Trial Before a Magistrate Judge - A case scheduled for trial before a
 United States Magistrate Judge will be called for trial on a date certain. With respect to a
 civil case that remains pending before a District Judge as of the date of this Order, the
 United States District Judges of the Middle District of Florida wish to afford the parties the
 opportunity to consent to proceed before a Magistrate Judge. Consent must be
 unanimous. A United States Magistrate Judge is available pursuant to 28 U.S.C. § 636(c)
 and Federal Rule of Civil Procedure 73(a) to conduct all further proceedings in this case
 (or specified motions in this case), to conduct a jury or non-jury trial beginning on a date
 certain, and to enter final judgment. A party may appeal a final judgment of a Magistrate
 Judge to the United States Court of Appeals for the Eleventh Circuit in the same manner
 as an appeal from the district court. 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73. A party is
 free to withhold consent without adverse substantive consequences. 28 U.S.C. § 636

    2
       This case may be reassigned to a visiting District Judge at any time. In unusual and
 extraordinary circumstances, the Court may re-notice this case for trial shortly before the
 first day of the trial term if necessary to accommodate the trial schedule of the District
 Judge.
                                             - 12 -
Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 13 of 16 PageID 96




 (c)(2); Fed. R. Civ. P. 73(b). Consent forms are attached to this scheduling order. Fed. R.
 Civ. P. 73(b).

        C.      Settlement - Counsel shall immediately notify the Court upon settlement of
 any case. Local Rule 3.09(a). The parties shall notify the Court of any settlement or other
 disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the last
 business day before the date scheduled for jury selection. Failure to do so will subject
 each party to joint and several liability for jury costs. Regardless of the status of settlement
 negotiations, the parties shall appear for all scheduled hearings, including the Final
 Pretrial Conference and for trial absent the filing of a stipulation of dismissal signed by all
 parties who have appeared in the action (or notice of dismissal if prior to answer and
 motion for summary judgment). Fed. R. Civ. P. 41(a).

        DONE AND ORDERED in Orlando, Florida, on February 11, 2021.




 Attachments:                 Exhibit List Form [mandatory form]
                              Magistrate Judge Consent / Entire Case
                              Magistrate Judge Consent / Specified Motions

 Copies to:                   United States Magistrate Judge
                              All Counsel of Record
                              All Pro Se Parties
                              Law Clerk (trial judge)




                                              - 13 -
       Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 14 of 16 PageID 97



                                         EXHIBIT LIST
                                Government                Plaintiff               Defendant                Court



                       Case No.
                       Style:


 Exhibit        Date                Date                Sponsoring           Objections /               Description
 No.            Identified          Admitted            Witnesses            Stipulated                 of Exhibit
                                                                             Admissions1




        1
          Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the
left must be one inch wide to accommodate the Clerk’s stamp.
      Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 15 of 16 PageID 98

AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Middle District of Florida

                                                                         )
                             Plaintiffs                                  )
                                 v.                                      )     Civil Action No.       6:20-cv-2186-WWB-EJK
                                                                         )
                            Defendant                                    )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

       You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
       IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings
and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
      Case 6:20-cv-02186-WWB-EJK Document 25 Filed 02/11/21 Page 16 of 16 PageID 99

AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Florida

                                                                        )
                           Plaintiffs                                   )
                               v.                                       )       Civil Action No. 6:20-cv-2186-WWB-EJK
                                                                        )
                          Defendant                                     )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise
this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to
have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

                Motions:




          Parties’ printed names                            Signatures of parties or attorneys                               Dates




                                                            Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
